ORDER
PER CURIAM.
F.E. Rhodes and Edvira Rhodes appeal from the trial court’s judgment in favor of James H. Estes and Beverly Estes on a claim arising from a violation of a non-compete agreement following the sale of a convenience store.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).